Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 September 1801
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa.
Quincy 29. Sept. 1801

Last friday Evening, the 25th. Whitcomb to my great joy arrived and brought the tidings of your safe arrival at Washington; he was detained four days at New-York; so that your letter of the 16th. reached me at the same time—I enjoyed over again the happiness of your meeting with your parents and family; and as you are apprehensive of too much inconvenience on your journey hither without me, I have resolved to indulge my own inclinations and yours, and in a fortnight from this time shall set out to join you—I hope to be at Washington about the 22d. or 23d. of next month, and both the season and the roads will make it necessary for us to be here early in November—Coll. Smith and my sister will expect to have a few days of your company at New-York, so that I hope you will make your arrangements to recommence your pilgrimage with me by the 25th of October at the latest.
I have been endeavouring to procure a house for you, and have I believe fixed upon a choice—It will probably not answer your expectations, and is certainly very far from the accommodations I should wish to procure you—But it goes to the utmost bounds of my power, and you have so long submitted to inconveniences with me that I hope you will cheerfully continue to put up with others—We shall probably not be able to enter upon the house before the new year, but in the meantime you will receive a most cordial welcome, and find I hope an agreeable residence here—I hope you will prevail upon your sister Caroline to come and pass the winter with you—My parents here will be very happy to see her, and untill we get settled, she will contribute to make this spot still more the abode of happiness.
Farewell, my best beloved—Remember me affectionately to your parents and family—ten thousand kisses to George, and believe me to the last gasp yours

John Q. Adams